Title: To James Madison from St. Mary’s Seminary, 20 December 1808
From: St. Mary’s Seminary
To: Madison, James



December 20, 1808--June 7, 1809

Dr. James Madison for Master John Todd.
1809.College charges as Specified in the Prospectus.June7.Washing two Quarters9 "Mending linen and Stockings3"Doctor’s fees and Medicines4"Paper, Slates, Quills &ca.3
"Postage and Penny post Com"131Six months Board and Tuition115"13531.Classic BooksDecemb"16.Ross Grammar"75Young’s Dictionary4"Gloucester’s Grammar1"Spanish Dictionary250Josse’s Grammar2"1809Ortografía Castellana"50January27Horace"401115Expenses foreign to the Pension, which, according to the Prospectus the College advances at the request of the Parents.ClothingDecembr.20One pair of Suspenders"50180931Mending Clothes from the 26th. Novemb""25January51 pair Silk Stockings4"1 pair Silk Gloves1503 pairs Stockings at $1.504503 handkerchiefs at 62 1/ 2187 1/ 21 Yard 3/ 4 Cloth for uniform Coat at $1017503/ 4 Yard black Velvet at $1.50112 1/2Buttons, Silk Linen &ca $2  Making $464 Yards Calmouth for a Great Coat at $1.506"Trimmings and Making425January19.2 handkerchiefs at 75. Cts150Mending Clothes"87 1/ 224.  4 Yards Velvet for a pair of Pantaloons at $1" 12 1/ 2450Trimming and Making22528.Mending Clothes"16February4.1 pair of Shoes25018.Mending Clothes"16Mending a pair of Boots, & Tassels262 1/ 2March4Mending Shoes"75April8.ditto Clothes"2524Ditto ditto"16Mai15.Mending Clothes from the 1st."31 1/ 429ditto ditto"37 1/ 2"1 pair of boots foxed37523.5. Yards /4 Nankeen for 1 pair of Pantaloons131 1/ 4Trimming & Making225June3  Mending Clothes37 1/ 2ditto ditto66 1 / 2 
7227AccomplishmentsDrawing Master, Six months Lessons from the 7. X.ber to the 7th. June24"No. the Drawing Master has not produced his billDrawing paper, Crayons and Models6"Paid Mr. Forster Private writing Master, for 6. months Lessons from the 7th. December to the 7th. June""30"P al No BExtra Money advanced.fo 90Omitted the 17th March, a hat4"February28.Money advancd. for a pair of boots and for his Journey15"March29.to him advanced, for his tour to Washington7"May1. & 18.1st.  ditto  $2.00  18th. to him advd. by order of the Prest. $33.50$35506150$31023